Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 35, line 17, “the first mounting member” lacks proper antecedent basis.
In claim 37, line 2, the use of the language “the connector” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring too the connector of the mounting member or the second mounting member.
In claim 37, lines 3-4, the use of the language “the engagement element” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring too the engagement element of the mounting member or the second mounting member.
In claim 37, line 4, the use of the language “an attachment surface” is vague, indefinite and would appear to lack proper nexus with respect to the attachment surface recited claim 35.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 9, 12, 14, 15, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley, III (U.S. Patent 5,453,915).
Bradley, III discloses a portable mirror assembly comprising a mirror member (4) having a first mirror side (14), a second mirror side (15), and a peripheral edge defining the outer 
perimeter of the mirror member (see Fig. 1), the first and second mirror sides facing opposite directions (see Fig. 1), wherein at least one of the first and second mirror sides has a magnifying mirror surface (15); a frame (3,13) having an inner surface and extending about the peripheral edge of the mirror member (see Fig. 1), the inner surface of the frame defining a receiving space configured to receive the peripheral edge of the mirror member (see Fig. 1), wherein the peripheral edge of the mirror member is securely received within the receiving space of the frame (see Fig. 1); a support arm (2) having a first end (the end adjacent element 6) and a second end (the end adjacent element 1), the first end of the support arm coupled to the frame (3, 13) at a first connection point (6, 12); and a mounting member (1) having a connector (the top portion of element 10 which receives element 2) and an engagement element (10), wherein the connector is coupled to the second end of the support arm at a second connection point (the top portion of element 10 which receives element 2), and wherein the engagement element is configured to be demountably secured to an attachment surface (see Fig. 1 along with column 3, line 44 to column 4, line 1), wherein the assembly further comprising a light source (5) extending about at least a peripheral portion of the frame (see Fig. 1), wherein the assembly further comprising a power source (a battery) for providing power to the light source, wherein the frame further comprises a 
second pivot point due to the flexibility of element 2, wherein the engagement element of 
the mounting member comprises a clamp, a clip, a clasp, a latch, a pin, a bracket, an anchor, a bolt, or any combination thereof (see Fig. 1), and wherein an inner surface of the engagement element comprises at least one rubber pad (10) configured to prevent damage to the attachment surface when the engagement member is secured to the attachment surface (see column 4, lines 2-4). Note figures 1 and 2 along with the associated description thereof.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 

Bradley, III (U.S. Patent 5,453,915) in view of Gerace (U.S. Patent 5,311,366).

Bradley, III discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the frame includes a power source-receiving receptacle (i.e., a battery compartment) for supplying power to the light source. 
Gerace teaches it is well known to dispose a power-receiving receptacle (33), a battery compartment, in a frame (24) of a mirror assembly (10) for the purpose of supplying power to a battery powered lamp. Note Fig. 2 along with the associated description thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the frame of Bradley, III to include a power source-receiving receptacle, a battery compartment, as taught by Gerace, in order to supplying power to the light source.  
8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, III (U.S. Patent 5,453,915).
Bradley, III discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the frame (3) includes a threaded connector (6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify element 6 of Bradley, III to include a typical threaded nut, as commonly use and employ in an analogous art, in order to similarly couple the frame to the first end of the support arm.  
9.	Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, III (U.S. Patent 5,453,915) in view of Greenlaw (U.S. Patent (5,076,701).
Bradley, III discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the first and second ends of the support arm include respective tapered 
Greenlaw teaches it is well known to attach tapered connectors (19, 37) to respective ends of a support arm (11) in the same field of endeavor for the purpose of providing a frictional or form–fitting connection between a first end of said support arm to a frame (17) and a second end of said support to a mounting member (49). Note Fig. 1 and 2 along with the associated description thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the support arm of Bradley, III to include the support arm and tapered connectors of Greenlaw to similarly connect the first end of the tapered connector to said frame and the second end of the tapered connector to said mounting member in order to increase the adjustability of the mirror assembly. 
10.	Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, III (U.S. Patent 5,453,915).
Bradley, III discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the mirror assembly includes a carrying case.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror assembly of Bradley, III to include a typical product package (carrying case), as is well known in the art, in order to protect and ship the components of the mirror assembly to various customers around the world. 
11. 	Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadro (U.S. Patent 6,840,639).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror assembly of Bradley, III to include a typical product package .
12.	 Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RDS
June 05, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872